IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


JEAN COULTER,                   : No. 5 WM 2016
                                :
              Petitioner        :
                                :
                                :
          v.                    :
                                :
                                :
SUPERIOR COURT OF PENNSYLVANIA, :
                                :
              Respondent        :


                                       ORDER



PER CURIAM

       AND NOW, this 24th day of February, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.

       Justices Eakin and Wecht did not participate in the consideration or decision of

this matter.